Citation Nr: 0029819	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to service connection for PTSD and assigned a 30 percent 
evaluation, effective January 21, 1997; granted a 10 percent 
evaluation for residuals of a gunshot wound to the right 
great toe with fracture of the proximal phalanx, effective 
January 21, 1997; and continued the 10 percent evaluation for 
gunshot wound of the right chest, penetrating with retained 
foreign body.

The veteran appealed only the assignment of the 30 percent 
evaluation for PTSD.  Thus, the issues of entitlement to 
increased evaluations for the service-connected gunshot 
wounds are not considered part of the current appellate 
review.

The veteran failed to appear for a travel Board hearing 
scheduled at the RO in July 2000, thereby constituting a 
withdrawal of the request for such hearing.


FINDING OF FACT

PTSD is manifested by nightmares, flashbacks, intrusive 
thoughts, fear of crowds, sleep impairment, marked social 
impairment, and lack of attention function.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was trained infantry man and served in Vietnam.  
He received a Purple Heart, the Combat Infantryman's Badge, 
the Vietnam Service Badge, the Vietnam Campaign Medal, the 
Distinguished Service Cross, the National Defense Service 
Medal.

On January 21, 1997 the veteran filed a claim for service 
connection for PTSD.

A May 1997 VA psychiatric evaluation report shows the veteran 
reported he had served in Vietnam from January 1966 to August 
1966, during which time he was wounded.  He stated he had 
trouble sleeping, was easily irritable, had nightmares, and 
could not concentrate.  He stated one of his stressors was 
related to his receipt of the Distinguished Service Cross, 
when he was wounded and his lungs filled up.  He described 
himself as confused.  His second stressor involved his 
picking up wounded soldiers.

The veteran reported he had recurrent and intrusive 
distressing recollections, recurrent dreams, which occurred 
at least two times per week, and flashbacks.  He stated he 
avoided talking about his Vietnam experiences, avoided 
crowds, felt estranged from his family, and had difficulty 
showing love and affection to his wife.

The examiner stated the veteran was pleasant and cooperative, 
groomed and dressed adequately and cleanly, and was oriented 
times three.  His affect and mood were one in which there was 
dysphoria with the symptoms of depression, including suicidal 
ideation, insomnia, loss of energy, inability to concentrate, 
and a loss of interest.  The examiner stated his memory was 
good for recent events, but he had difficulty remembering any 
of the presidents.  There was no evidence of any thought 
disorder.  Insight and judgment were fair.



The examiner entered a diagnosis of PTSD, chronic and severe, 
with dysthymia and assigned a Global Assessment of 
Functioning (GAF) score of 60.

A June 1997 VA psychological assessment report shows the 
veteran related he had been involved in heavy combat and had 
frequent contact with the enemy.  He reported numerous 
firefights and hostile engagements.  He stated he received 
multiple wounds, including gunshot and stab wounds.  He 
stated he believed he had killed over 250 North Vietnamese 
Army regulars in one day.

The examiner stated the veteran's mood was euthymic, and his 
affect was appropriate.  He noted he maintained poor eye 
contact throughout the interview.  His thought processes were 
tangential.  He denied suicidal and homicidal ideations.  

The examiner stated that the Minnesota Multiphasic 
Personality Inventory (MMPI) results showed a significantly 
elevated profile, which indicated he was under significant 
stress.  He stated that individuals with the veteran's type 
of profile tended to be distrustful and keep others at a 
distance.  The examiner stated social relationships were poor 
and minimal.  He further stated that people with this profile 
would report feeling inadequate, alienated, and isolated, and 
harbored angry feelings.

The examiner stated that the veteran's depression scale 
indicated he was exhibiting severe to profound levels of 
depression and serious problems with sleep, appetite, 
attention, concentration, and cognitive function.  He noted 
he would likely have difficulty finding enjoyment in life, 
was quite pessimistic, and had poor self-esteem.

The veteran reported he had recurrent and intrusive 
distressing recollections of events, and stated if he did not 
stay busy, the places, faces and incidents that occurred in 
Vietnam would come back to his mind.  He stated he had 
nightmares four to five times per week.

The examiner stated the veteran avoided thoughts associated 
with Vietnam, had markedly diminished interest in 
participating in social activities, felt detached and 
estranged from people, and had a restricted range of affect.  
He stated he had difficulty with sleep, irritability, 
concentration, hypervigilance, and exaggerated startle 
response.  He noted the duration of this disturbance had 
lasted for a number of years, and that the disturbance had 
caused significant clinical distress and impairment in social 
and occupational functioning.  

The examiner entered a diagnosis of PTSD and assigned a GAF 
score of 50, stating the veteran had serious symptoms.

An August 1999 VA psychiatric evaluation report shows the 
veteran reported he had experienced a number of psychosocial 
events since his 1997 evaluation.  He stated he and his wife 
had been married for 33 years.  He denied any hospitalization 
or mental health treatment since his last examination.

The examiner stated the veteran was appropriately groomed.  
His motor activity was normal, and his attitude was 
cooperative and polite.  His speech was normal in rate, 
volume, and pitch.  His thoughts were organized, lucent, and 
coherent without indication of a thought disorder, but noted 
he was rather tangential at times in his speech.  His mood 
was dysphoric and his affect constricted.  He was described 
as alert and oriented times four.  Attention and 
concentration were intact.

The veteran described sleep difficulty, stating he had 
nightmares every few weeks about Vietnam.  He stated he was 
rather jumpy, anxious, and rather defensive.

The examiner entered a diagnosis of PTSD and adjustment 
disorder with mixed emotional features related to his 
financial difficulty, and assigned a current GAF score of 60.  
He noted the veteran had experienced significant life 
stressors since his last examination, such as losing his job 
of 18 years, having difficulty maintaining full employment, 
and losing his house.  The examiner stated he was 
experiencing symptoms of an adjustment disorder with mixed 
emotional features related to his significant psychosocial 
stress of losing his home.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991);  38 C.F.R. §§ 
4.1, 4.2 (2000).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The rating criteria for PTSD and the applicable ratings are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)); see 
also H.R. 4864, Veterans Assistance Act of 2000 (to be 
codified at 38 U.S.C.A. § 5103A).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefit sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

The Board finds that the duty to assist has been met.  First, 
the veteran indicated he had not received any treatment for 
his PTSD, either VA or private treatment.  Therefore, no 
records needed to be obtained.  Additionally, he has been 
given a recent examination in conjunction with his claim for 
an increased evaluation.  

The Board notes that the veteran has been granted service 
connection for PTSD.  However, in the most recent VA 
psychiatric evaluation, the examiner stated he had, in 
addition to PTSD, an adjustment disorder with mixed features 
related to his financial difficulty.  The examiner did not 
differentiate between the symptomatology related to PTSD and 
the symptomatology related to the adjustment disorder.  

Thus, reasonable doubt will be resolved in the veteran's 
favor, and the Board will attribute all the symptoms 
described above to the veteran's service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 
61 Fed. Reg. 52698 (Oct. 8, 1996)).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an initial evaluation 
of 50 percent for PTSD.  In May 1997 the veteran described 
having difficulty with sleeping, irritability, nightmares, 
and concentration.  He described having recurrent and 
intrusive recollections of Vietnam.  He stated he avoided 
crowds and felt estranged from his family.  

The examiner stated his mood was dysphoric with symptoms of 
depression, including suicidal ideation, loss of energy, 
inability to concentrate, and a loss of interest.  He noted 
he had a good memory for recent events, but had trouble 
naming past presidents.  He entered a diagnosis of PTSD and 
stated it was "severe."



In June 1997 the veteran's mood was described as euthymic 
with appropriate affect.  The examiner noted he had poor eye 
contact, and that his thought processes were tangential.  He 
denied homicidal and suicidal ideations.  The examiner noted 
that results from the MMPI indicated he had severe to 
profound levels of depression and serious problems with 
sleep, appetite, attention concentration, and cognitive 
function.  He stated he had a markedly diminished interest in 
participating in social activities.

In August 1999, the examiner stated the veteran was 
cooperative and polite.  He stated his speech was normal, but 
noted it was tangential at times.  His mood was dysphoric, 
and his affect was constricted.  He was oriented times four, 
and attention and concentration were intact.  

Here, the Board finds that the application of 38 C.F.R. § 4.7 
is raised by the evidence.  As stated above, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more closely approximates the criteria required for that 
evaluation.  Id.  Thus, the Board has determined that the 
veteran would be more appropriately evaluated as 50 percent 
disabling for his PTSD symptoms.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Specifically, the veteran has been noted to have marked 
difficulty in participating in social activities.  In the 
June 1997 psychological assessment the examiner stated the 
MMPI results indicated he was experiencing severe to profound 
levels of depression and serious problems with sleep, 
appetite, attention, concentration, and cognitive function.  
He has described feeling estranged from people, including his 
own family.  His mood has been described as dysphoric and 
euthymic.  He has described being uncomfortable in crowds and 
keeping to himself.  The Board finds that the above-described 
symptoms are indicative of a 50 percent evaluation and no 
more.  See id.

This determination is supported by the assignment of GAF 
scores of between 50 and 60.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  

A GAF score of 50 (which is within the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF 
scores of 55 and 60 (which fall within the range of 51 to 60) 
are defined as "Moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
Board finds that such assignment of GAF scores of between 50 
and 60 is indicative of a 50 percent evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board must now consider whether an initial evaluation in 
excess of 50 percent is warranted.  The Board concludes that 
an initial evaluation in excess of 50 percent is not 
warranted.  The evidence establishes that the veteran does 
not have obsessional rituals which interfere with routine 
activities.  No medical professional has reported findings of 
delusions, hallucinations, inappropriate affect, or loosened 
associations.  Although the veteran has been noted to have 
tangential speech, no medical professional has stated he has 
intermittently illogical speech.  He has been consistently 
described as oriented times three.  No medical professional 
has stated that he neglects his personal hygiene.  In fact, 
in the May 1997 and August 1999 evaluation reports, the VA 
examiner stated the veteran was appropriately groomed.  
Although he has reported difficulties in maintaining work, he 
reported he had been laid off from his job due to cutbacks, 
as opposed to having attributed it to his PTSD 
symptomatology.  

The veteran did report having suicidal ideations at the time 
of the May 1997 evaluation; however, he did not report such 
feelings at the June 1997 psychological assessment, nor the 
August 1999 psychiatric evaluation.  The Board does not find 
that such report establishes a basis for an evaluation in 
excess of 50 percent, as the preponderance of the evidence is 
against a finding that PTSD is any more than 50 percent 
disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran is competent to report his symptoms.  To the 
extent that he stated that he was worse than the initial 
assignment of the 30 percent evaluation, he was correct, and 
a 50 percent evaluation has been granted by the Board.  
However, to the extent that he stated that his PTSD 
symptomatology warrants no less than a 70 percent evaluation, 
the Board finds that the medical findings do not support an 
evaluation in excess of 50 percent.  Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 11 -


- 1 -


